*324Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Andréu García.
Hace escasamente unos quince meses —al evaluar la corrección jurídica de una resolución emitida por la Sala de Caguas del Tribunal Superior de Puerto Rico, denegatoria de una solicitud de disolución del Jurado (mistrial), fun-dada la misma en que el Ministerio Fiscal impropiamente había llevado a conocimiento del Jurado el hecho de que el imputado había estado en disposición de aceptar su res-ponsabilidad y declararse culpable de los hechos que el Es-tado le imputaba— este Tribunal, en lo pertinente, expresó en Pueblo v. Robles González, 125 D.P.R. 750, 758-759 (1990), que:
Si algo demuestra la práctica de la profesión en el campo penal es que, de ordinario, la prueba más incriminatoria, perjudicial y devastadora con que puede contar él Ministerio Fiscal contra un imputado de delito lo es la de que éste admitió la comisión del delito que se le imputa o que estuvo en algún momento en disposición de declararse culpable del mismo. Ello así por razón de que, no importa cuán sólida y convincente pueda parecer, o ser, la prueb[a] que presenta el Estado durante el juicio, el “juz-gador de los hechos” —ya sea el juez o el Jurado— nunca está totalmente convencido de la culpabilidad del acusado; ese juz-gador responsable siempre siente una intranquilidad respecto a ello. Ahí precisamente radica lo incriminatorio y perjudicial que resulta ser la prueba de una alegada admisión o confesión por parte del acusado en la consciencia del juzgador. Apercibido ese juzgador de que el acusado admitió lo hechos, o de que estuvo en disposición de declararse culpable, la duda o intranquilidad que le aquejaba desaparece como por arte de magia. Esto es, la preocupación que tenía de que mediante su decreto de culpabi-lidad podía enviar a un inocente a la cárcel, deja de existir. (Énfasis suplido y en el original.)
El Tribunal, en el referido caso de Pueblo v. Robles Gon-zález, al entender que el perjuicio causado por dichas ma-*325nifestaciones no era subsanable ni aun por las instruccio-nes que el referido foro de instancia le había impartido al Jurado respecto a las mismas, revocó la resolución allí re-currida y ordenó la celebración de un nuevo juicio en el mismo.
HH
Conforme se desprende de la exposición narrativa de la prueba —certificada como correcta por el tribunal de ins-tancia— durante el proceso que se le celebrara al apelante declaró como testigo de cargo el Juez Luis Zárate Miranda, magistrado que determinó causa probable para arresto por los delitos por los cuales fue juzgado, y resultó convicto, el apelante.
Surge de dicha exposición narrativa que el Juez Zárate Miranda testificó, en lo pertinente, que:
... leyó las denuncias al apelante quien estaba solo y sin abo-gado y luego le dijo las advertencias de ley. Que luego de ha-berle hecho las advertencias de ley le preguntó al apelante que porqué había hecho eso, que si él sabía que esa muchacha era demente. Declaró que el apelante bajó la cabeza y le dijo que él no sabía lo que hacía, que ese día de los hechos estaba “embo-llao”, que le preguntó al apelante que qué quería decir él con “embollao” y el apelante le contestó que quería decir metido en tragos. ... que el apelante le aceptó haber cometido los hechos; que sobre esa aceptación el fiscal investigador del caso le tomó una declaración jurada en Fiscalía. ... que él no acostumbra hacerle preguntas a los imputados que son llevados ante su presencia y menos si no tienen abogado; que en este caso en específico, luego de hacerle las advertencias de ley, optó por preguntarle al apelante por las circunstancias del caso porque no lo veía normal; estaba sumamente nervioso, incoherente, como que no se encontraba en su cabal juicio. Inclusive le dijo al fiscal que ordenó someter el caso en contra del apelante que a este muchacho lo deben enviar a evaluar psiquiátricamente antes de proceder con el caso. Declaró que esas fueron las únicas *326intenciones de él al hacerle las preguntas al apelante. (Énfasis suplido.) Apéndice, págs. 69-70.(1)
Una ligera lectura de lo anteriormente transcrito es todo lo que se necesita para concluir que la “admisión” que hiciera el apelante ante el Juez Zárate Miranda no era admisible en evidencia por cuanto, entre otras razones, el Estado no cumplió en el presente caso con su obligación de demostrar que la renuncia que hiciera el apelante de su derecho constitucional contra la autoincriminación fue una hecha en forma voluntaria, consciente e inteligente.
Como es sabido, no basta con que el Estado meramente presente prueba de que “se le hicieron las advertencias” al sospechoso o acusado. Se requiere que presente prueba de-tallada sobre las advertencias específicas que se le hicieron a éste. De esta manera es que únicamente se puede deter-minar si dicha renuncia fue una hecha en forma volunta-ria, consciente e inteligente. Pueblo v. Pellot Pérez, 121 D.P.R. 791 (1988); Pueblo en interés menor 123 D.P.R. 551 (1989)(2)
HH I — I
Una mayoría del Tribunal, no obstante admitir que co-metió error el foro de instancia al permitir el testimonio del juez instructor, determina en el presente caso que dicho error es uno “no perjudicial”. A esos efectos —mediante el vehículo procesal de la Sentencia— expresa la Mayoría:
La declaración del juez instructor no debió admitirse en evi-dencia ni pasar al jurado en el caso de autos. Sin embargo, a pesar de haberse cometido el error estamos convencidos, más *327allá de duda razonable —Chapman v. California, 386 U.S. 18 (1967)— de que aun si no se hubiera cometido, el resultado habría sido el mismo. Cf. Regla 5 de Evidencia, 32 L.P.R.A. Ap. IV; Chiesa, op. cit, págs. 9 y 10.
En autos existe prueba suficiente y satisfactoria sobre todos los elementos del delito de violación técnica imputados al ape-lante —Art. 99(b) del Código Penal[, 33 L.P.R.A. sec. 4061]— y sobre la conexión de éste con la comisión de dicho delito. Su admisión era prueba directa pero acumulativa.
El error cometido al admitir la declaración del juez instructor y sus comentarios en contra del apelante no fue peijudicial (plain error), ya que con la prueba desfilada antes de ese testi-monio no tenemos duda que el Jurado habría llegado al mismo resultado. Sentencia, págs. 320-321.
Aparte del hecho de que no es correcto que la prueba de cargo es una de tal naturaleza que resista el perjuicio cau-sado —la misma, sobre el hecho propiamente de la violación, es una claramente circunstancial— la “razón de decidir” del presente caso es totalmente contradictoria con la norma jurisprudencial implantada en Pueblo v. Robles González, ante; con el agravante de que la situación hoy planteada es una aún más perjudicial que la que presen-taba el antes citado caso de Pueblo v. Robles González. Ello así por cuanto se trata *dé un caso en que la admisión es traída a conocimiento del Jurado de labios de un miembro de la Judicatura, funcionario que, a diferencia del repre-sentante del Ministerio Fiscal, no es parte en el proceso, por lo que el efecto de su testimonio —su credibilidad— sobre el Jurado es uno aún mayor. Por otro lado, debe mantenerse presente que en el caso que ocupa nuestra atención —a diferencia del caso de Pueblo v. Robles González, ante— no hubo instrucción alguna del juez al Jurado sobre el hecho de que no debían considerar dicha prueba.
HH I — I l — l
Este Tribunal tiene una responsabilidad de ser consis-tente en sus decisiones. Ello requiere un auto examen de la *328“conciencia judicial” por parte de cada uno de los integran-tes de este Tribunal con el propósito de definir posiciones respecto a los distintos asuntos que llegan ante la conside-ración de esta Institución. Las actuaciones contradictorias, como las que ilustra la sentencia emitida en el día de hoy, no sólo afectan nuestra imagen ante la profesión legal, sino que tienen el efecto de causar gran incertidumbre y desaso-siego a nivel de instancia.
SENTENCIA ENMENDADA (En Reconsideración)
San Juan, Puerto Rico, 28 de enero de 1992
Mediante Sentencia de 28 de junio de 1991 confirmamos la convicción del apelante(1) También devolvimos el caso al foro de instancia para que corrigiera su sentencia por cuanto entendimos que, tratándose de una convicción por el delito de violación, la Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. secs. 1026-1029, no permitía que se le concediera al apelante los beneficios de la sentencia suspendida. Así, declaramos que la sentencia, en cuanto a la forma de cumplir la pena, era nula y orde-namos el encarcelamiento inmediato del apelante luego de abonarle el tiempo cumplido mediante sentencia suspen-dida y acreditarle cualesquiera otros abonos que procedieran.
No conforme con dicha sentencia, el 18 de julio de 1991 el apelante presentó una moción de reconsideración. En síntesis, el apelante argumentó que la sentencia dictada por el tribunal de instancia no *329fue nula, por cuanto la Ley Núm. 103 de 29 de junio de 1955 (34 L.P.R.A. secs. 1042-1043) permite la suspen-sión de la sentencia en casos de delitos graves, excepto asesinato en primer grado, cuando el convicto fuere me-nor de veintiún (21) años a la fecha de la comisión del delito.
Mediante Resolución de 9 de agosto de 1991, le concedi-mos al Procurador General un término de sesenta (60) días para que se expresara sobre dicha moción de reconsideración. El Procurador General ha comparecido. Resolvemos.
I — i
La Ley Núm. 103, según enmendada, supra, dispone en lo pertinente:
Se autoriza a los jueces del Tribunal Superior de Puerto Rico para que en ejercicio de su discreción concedan sentencias suspendidas en todo caso por delito grave, excepto asesinato en primer grado ... si el convicto fuere menor de 21 años de edad a la fecha de la comisión del delito. (Énfasis suplido.) 34 L.P.R.A. sec. 1042.
Así, si el imputado de delito que no sea asesinato en primer grado cuenta con menos de veintiún (21) años al momento de los hechos, tiene derecho a que el tribunal, en su sana discreción, lo considere para disfrutar los benefi-cios de la sentencia suspendida. El fundamento para dicha disposición es que se reconoce “que todo delincuente menor de 21 años de edad, a la fecha de la comisión del delito, cuando delinque por primera vez, tiene gran posibilidad de reformarse y convertirse en un ciudadano útil a la comunidad”. Exposición de Motivos de la Ley Núm. 103, supra, 1955 Leyes de Puerto Rico, pág. 549.
*330II
No cabe duda que el joven convicto era menor de edad al momento de los hechos.(2) Tampoco existe controversia en cuanto a que el tribunal de instancia, en el ejercicio de su discreción, le concedió los beneficios de la sentencia sus-pendida tras la convicción por un delito que no era asesi-nato en primer grado.
No está claro, sin embargo, si el tribunal de instancia tuvo la intención de imponer la sentencia suspendida bajo la Ley Núm. 259, supra,(3) o bajo la ya mencionada Ley Núm. 103, que aplica a menores de veintiún (21) años. Sin embargo, a pesar de que la propia sentencia ordena su sus-pensión “a tenor con lo dispuesto en la Ley Núm. 259”, no albergamos dudas de que el tribunal a quo lo hizo bajo las disposiciones de la referida Ley Núm. 103. La duda se disipa al examinar la minuta del Acto de Pronunciamiento de Sentencia, donde se señala que “[hjabiendo el tribunal examinado y corroborado que este acusado tiene 20 años se le conceden los beneficios de una sentencia suspendida”.(4)
HH hH HH
La sentencia impuesta por el foro de instancia, en cuanto a la forma de cumplir la pena mediante los benefi-cios de la sentencia suspendida, es válida.
Por todo lo cual, se reconsidera nuestra sentencia de 28 *331de junio de 1991 en cuanto anulaba la suspensión de los efectos de la sentencia apelada decretada por el tribunal de instancia y se confirma dicha sentencia en todas sus partes conforme lo dispuso el tribunal de instancia.
Así lo pronunció y manda el Tribunal, y certifica el señor Secretario General. El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton no intervinieron.
(Fdo.) Francisco R. Agrait Liado Secretario General

(1) Véanse: Págs. 10 y 11 de la Exposición Narrativa de la Prueba.


(2) Por otro lado, y dadas las condiciones "físicas y emocionales” en que, con-forme el propio Juez Zárate Miranda, se encontraba el apelante, resulta igualmente obvio que cualquier manifestación que éste realizara en ese momento no es admisible en evidencia.


(1) El Juez Presidente Señor Pons Núñez disintió sin opinión escrita. El Juez Asociado señor Rebollo López emitió opinión disidente, a la cual se unió el Juez Asociado Señor Andréu García.


(2) Los hechos ocurrieron el 22 de noviembre de 1984. El certificado de naci-miento de Israel Pérez Rivera que obra en autos revela que el convicto nació el 16 de diciembre de 1964 por lo que, para la fecha de los hechos, Pérez Rivera contaba con diecinueve (19) años y once (11) meses de edad.


(3) La Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.P.R.A. sees. 1026-1029, autoriza, entre otras cosas, al Tribunal Superior a conceder sentencias suspendidas en todo caso de delito grave que no sea asesinato, robo, incesto, extor-sión, violación, crimen contra natura, actos lascivos o impúdicos, etc., y dispone ciertas condiciones para ello.


(4) La minuta está acompañada del certificado de nacimiento de Pérez Rivera y de su certificado de bautismo.